              Case 1:21-cv-11269-FDS Document 4 Filed 08/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

      ESTADOS UNIDOS MEXICANOS,
                  Plaintiff,

      vs.
                                                     Civil Action No. 1:21-cv-11269
  SMITH & WESSON BRANDS, INC.,
  et al.
                            Defendants.




                               APPEARANCE OF COUNSEL


To:         The clerk of court and all parties of record

            I am admitted or otherwise authorized to practice in this court, and I appear in
            this case as counsel for Plaintiff, Estados Unidos Mexicanos.


Date: August 4, 2021                                s/ Richard M. Brunell           .
                                                    Richard M. Brunell, BBO# 544236
                                                    Shadowen PLLC
                                                    1135 W. 6th Street, Suite 125
                                                    Austin, TX 78703
                                                    rbrunell@shadowenpllc.com
                                                    (855) 344-3298
